I limit my concurrence to that part of the answer to question three which in effect holds that the petition presented to us for the writ is insufficient in allegations to entitle applicant to the relief he seeks. As stated in the prevailing opinion
"All that is alleged in the petition, and therefore all that is admitted by the demurrer is that an affidavit and motion were filed, and that they were ruled on."
Nothing is alleged indicating any arbitrary, capricious, or unreasonable action on the part of the trial judge in making his ruling upon the motion (and affidavit, as the motion was founded on the affidavit). Without such a charge, we must assume that in all respects the judge's ruling was regular and such as was contemplated by such form of procedure.